SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                   State v. Xiomara Gonzales (A-5-15) (075911)

Argued September 12, 2016 -- Decided November 15, 2016

Albin, J., writing for a unanimous Court.

        In this appeal, the Court considers the proper scope of the plain-view exception to the warrant requirement
under Article I, Paragraph 7 of the New Jersey Constitution and whether inadvertent discovery of contraband or
evidence of a crime should remain a predicate for a plain-view seizure.

          The constitutional question in this case arises out of defendant Xiomara Gonzales’s appeal from the denial
of her motion to suppress evidence seized by police from the vehicle she was driving on February 7, 2009. Pursuant
to their ongoing investigation of a drug-distribution scheme, the police learned that Gonzales and a codefendant
were going to retrieve a package that day that the Prosecutor’s Office suspected would contain a large quantity of
heroin. After Gonzales and the codefendant made two stops in separate cars, the codefendant placed two blue
plastic bags on Gonzales’s back seat, and Gonzales headed toward the Garden State Parkway.

        Two officers followed Gonzales. They saw her speed, turn left on a red light, and pass through a toll on the
Garden State Parkway without paying. The officers pulled Gonzales over to the shoulder of the Parkway.

         As Officer Perez approached Gonzales’s car, he saw that items had spilled from the blue bags onto the rear
floorboard. He “immediately identified” the spilled items as “bricks of heroin.” Gonzales was arrested and the bags
sealed. At a secure site, it was determined that the bags contained 270 bricks of heroin.

         Gonzales was charged with first-degree distribution of more than five ounces of heroin, first-degree
possession of heroin with the intent to distribute, third-degree possession of heroin, and second-degree conspiracy to
commit racketeering. Gonzales moved to suppress the evidence.

        The trial court denied the motion to suppress, determining that the plain-view exception to the warrant
requirement justified the warrantless seizure of the heroin because Officer Perez (1) was lawfully present beside
Gonzales’s car; (2) discovered the heroin “inadvertently” due to the spillage; and (3) had specialized training and
experience in narcotics detection that made the incriminating nature of the packaged heroin “immediately apparent”
to him. The trial court therefore upheld the constitutionality of the search.

         The Appellate Division reversed. Adhering to the plain-view test established in State v. Bruzzese, 94 N.J.
210, 236–38 (1983), cert. denied, 465 U.S. 1030, 104 S. Ct. 1295, 79 L. Ed. 2d 695 (1984), the appellate panel
concluded that, because the motor-vehicle stop was a pretext to enable police to seize drugs they knew to be present
in Gonzales’s car, Officer Perez’s discovery of the heroin did not meet the inadvertence prong of the plain-view
exception. In reaching this conclusion, the panel did not address the fact that, since Bruzzese, the United States
Supreme Court has expressly held that the “inadvertent” discovery of incriminating evidence is not a prerequisite for
plain-view seizure. The panel also found that exigent circumstances did not justify the search because the police had
time to obtain a warrant while pursuing Gonzales’s car. The panel thus remanded the case for further proceedings.

         The Court granted the State’s petition for certification. 223 N.J. 164 (2015).

HELD: The Court now excises the inadvertence requirement from the plain-view doctrine. Because it is setting forth a
new rule of law, the Court will apply the reformulated plain-view doctrine prospectively. Nevertheless, the Court holds
that the trial court’s finding of inadvertence is supported by credible evidence in the record. The Court therefore
reverses the judgment of the Appellate Division and reinstates the trial court’s denial of the motion to suppress.




                                                          1
1. The Court notes that both the New Jersey and Federal Constitutions protect against “unreasonable searches and
seizures” and forbid the issuance of a warrant absent “probable cause.” N.J. Const. art. I, ¶ 7; see U.S. Const.
amend. IV. Warrantless searches are prohibited unless an exception to the warrant requirement applies such as the
plain-view doctrine, which authorizes an officer to seize evidence or contraband that is in plain view. (pp. 15-16)

2. The United States Supreme Court established the factual predicates necessary to satisfy the plain-view exception
in Coolidge v. New Hampshire, 403 U.S. 443, 465-72, 91 S. Ct. 2022, 2037-41, 29 L. Ed. 2d 695, 582-87 (1984). In
that decision, a plurality of the Court established three requirements for the exception: (1) The officer must be
lawfully in the viewing area when making the observation; (2) the evidence must be discovered inadvertently; and
(3) the incriminating nature of the evidence to be seized must be immediately apparent to the officer. The purpose
of the inadvertence requirement was to ensure that police obtain warrants when they have advance knowledge of
incriminating evidence or contraband subject to seizure. The requirement was never adopted by a majority of the
Court. (pp 16-20)

3. In Horton v. California, 496 U.S. 128, 110 S. Ct. 2301, 110 L. Ed. 2d 112 (1990), the United States Supreme
Court interred the inadvertence requirement as a predicate for a plain-view seizure of evidence. The majority of the
Court found that other aspects of search-and-seizure jurisprudence protect against the concerns that the inadvertence
requirement aimed to address. The Court also rejected the inadvertence requirement because it necessitated a
subjective inquiry into the officer’s state of mind. The Court thus explicitly stated that inadvertence was not a
necessary predicate to a plain-view seizure, a position that a majority of states have since adopted. (pp 20-23)

4. Before Horton was decided, this Court adopted the Coolidge plurality’s formulation of plain view in Bruzzese.
Even in espousing the three-prong plain-view standard, however, the Court expressed the view that the standard of
objective reasonableness governs the validity of a search or seizure. This Court continued to apply the three-part
test in the post-Horton era, but without occasion to assess whether a plain-view seizure would pass muster in the
absence of inadvertence. (pp. 23-26)

5. The Court stresses the preference for objective standards over subjective inquiries in both federal and New Jersey
search-and-seizure jurisprudence. (pp. 27-29)

6. The Court now excises the inadvertence requirement from the plain-view doctrine. The Court finds subjective
inquiry into an officer’s motives to be at odds with the standard of objective reasonableness that applies to a police
officer’s conduct under the New Jersey Constitution. The Court notes that the constitutional limiting principle of the
plain-view doctrine is that the officer must lawfully be in the area where he observed and seized the item, and that it
must be immediately apparent that the seized item is evidence of a crime. Because the Court sets forth a new rule of
law, the Court will apply the reformulated plain-view doctrine prospectively. (pp 29-32)

7. Thus, the Court applies the now-defunct three-part plain-view test to the facts of this case. The Court concludes
that all three parts of the test were met. The motor-vehicle violations gave the officers a reasonable and articulable
suspicion to stop Gonzales’s car, and Officer Perez’s training made the nature of the spilled items “immediately
apparent.” Finally, the trial court’s finding that the discovery was inadvertent was supported by sufficient credible
evidence in the record, and the appellate panel should have deferred to that finding. (pp 32-35)

8. The Court observes that the appellate panel also erred in finding that the police lacked exigent circumstances to
act, stressing that the officers were not required to watch helplessly as Gonzales drove away with what the
authorities reasonably believed was a cache of drugs. Here, again, the plain-view observation of the spilled heroin
provided the basis for the seizure of the contraband. (pp 35-36)

9. The Court provides guidance as to the limits of the plain-view exception and the continuing need to obtain a
warrant when there is sufficient time to do so. (pp 36-37)

         The judgment of the Appellate Division is REVERSED and the trial court’s denial of the motion to
suppress is REINSTATED. The matter is REMANDED to the Appellate Division for consideration of the
remaining sentencing issue.

     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON, FERNANDEZ-VINA,
SOLOMON, and TIMPONE join in JUSTICE ALBIN’s opinion.




                                                          2
                                      SUPREME COURT OF NEW JERSEY
                                         A-5 September Term 2015
                                                 075911

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

         v.

XIOMARA GONZALES,

    Defendant-Respondent.


         Argued September 12, 2016 – Decided November 15, 2016

         On certification to the Superior Court,
         Appellate Division.

         Frank Muroski, Deputy Attorney General,
         argued the cause for appellant (Christopher
         S. Porrino, Attorney General of New Jersey,
         attorney).

         Elizabeth C. Jarit argued the cause for
         respondent (Joseph E. Krakora, Public
         Defender, attorney; Matthew Astore, Deputy
         Public Defender, on the letter brief).

         Rebecca J. Livengood argued the cause for
         amicus curiae American Civil Liberties Union
         of New Jersey (Edward L. Barocas, Legal
         Director, Ms. Livengood, Mr. Barocas,
         Alexander R. Shalom, and Jeanne M. LoCicero,
         on the brief).

    JUSTICE ALBIN delivered the opinion of the Court.

    In this appeal, we must determine the proper scope of the

plain-view exception to the warrant requirement under Article I,

Paragraph 7 of the New Jersey Constitution.

    In State v. Bruzzese, 94 N.J. 210, 236-38 (1983), cert.

                                  1
denied, 465 U.S. 1030, 104 S. Ct. 1295, 79 L. Ed. 2d 695 (1984),

this Court adopted the plain-view exception as articulated in

the plurality opinion in Coolidge v. New Hampshire, 403 U.S.
443, 91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971).   A warrantless

seizure of evidence in plain view is justified when a police

officer is lawfully in the area where he observed the evidence,

it is “immediately apparent” that the item observed is evidence

of a crime or contraband, and the discovery of the evidence is

inadvertent.   Bruzzese, supra, 94 N.J. at 236 (citing Coolidge,

supra, 403 U.S. at 465-68, 470, 91 S. Ct. at 2037-40, 29 L. Ed.
2d at 582-85).

    Since our decision in Bruzzese, the United States Supreme

Court in Horton v. California, 496 U.S. 128, 130, 138-39, 110 S.

Ct. 2301, 2304, 2308-09, 110 L. Ed. 2d 112, 118-19, 124 (1990),

rejected the inadvertence prong of the plain-view exception.

The Court in Horton found that the inadvertence requirement

conflicted with the standard of objective reasonableness that

guides police conduct under Fourth Amendment jurisprudence.

Like federal jurisprudence, our recent state constitutional

decisions have hewed to the view that, in determining the

constitutionality of a seizure, our courts must look to whether

“the search was objectively reasonable.”   See State v. Edmonds,

211 N.J. 117, 133 (2012) (quoting Bruzzese, supra, 211 N.J. at

219).   Thus, “our Article I, Paragraph 7 jurisprudence primarily

                                   2
has eschewed any consideration of the subjective motivations of

a police officer in determining the constitutionality of a

search or seizure.”   Ibid.

    In this case, the trial court denied a suppression motion,

determining that the police inadvertently discovered drugs in

plain view during a lawful motor-vehicle stop.    A panel of the

Appellate Division reversed and suppressed the evidence.     The

panel found that the motor-vehicle stop was constitutional and

the police officer was lawfully in a position to view the drugs

inside the vehicle.   The panel, however, concluded that because

the officer had advance knowledge that drugs would be in the

vehicle, the discovery was not inadvertent.   On that basis, the

panel determined that the warrantless seizure of the drugs did

not conform to the requirements of the plain-view doctrine under

Bruzzese.

    We now hold that the inadvertence requirement for a plain-

view seizure is at odds with the objective-reasonableness

standard that governs our state-law constitutional

jurisprudence.   Accordingly, like the United States Supreme

Court in Horton, and most other state courts, we now hold that

an inadvertent discovery of contraband or evidence of a crime is

no longer a predicate for a plain-view seizure.   Provided that a

police officer is lawfully in the viewing area and the nature of

the evidence is immediately apparent (and other constitutional

                                   3
prerequisites are met), the evidence may be seized.     This

holding is a new rule of law and therefore must be applied

prospectively.   Nevertheless, we conclude that the discovery of

the drugs in this case was sufficiently inadvertent to satisfy

the then existing plain-view standard.     Accordingly, we reverse

the appellate panel’s suppression order.

                                I.

                                A.

     Defendant Xiomara Gonzales was charged in a Monmouth County

indictment with first-degree distribution of more than five

ounces of heroin, N.J.S.A. 2C:35-5(b)(1); first-degree

possession of heroin with the intent to distribute, N.J.S.A.

2C:35-5(b)(1); third-degree possession of heroin, N.J.S.A.

2C:35-10(a)(1); and second-degree conspiracy to commit

racketeering, N.J.S.A. 2C:5-2 and N.J.S.A. 2C:41-2(d).1    The

trial court denied defendant’s motion to suppress evidence.

Afterwards, pursuant to a plea agreement, defendant pled guilty

to third-degree conspiracy to possess heroin.    Defendant was

sentenced to time served -- the 1156 days she had served in jail

from the date of her arrest to the entry of her plea.     Defendant

was ordered to pay requisite fines and penalties, and all




1 Defendant was one of many named defendants in this multi-count
indictment, alleging crimes committed between December 31, 2008,
and March 24, 2009.
                                     4
remaining charges were dismissed.

    The focus of this appeal is defendant’s motion to suppress

evidence seized by police from the vehicle she was driving on

February 7, 2009.   Defendant claims that, after a motor-vehicle

stop, the police conducted a warrantless search of her car in

violation of Article I, Paragraph 7 of the New Jersey

Constitution.   The Honorable Jamie Perri, J.S.C., presided over

a three-day suppression hearing during which she heard testimony

from Detectives George Snowden and Scott Samis of the Monmouth

County Prosecutor’s Office, and Officer Wilfredo Perez and

Sergeant Johnny Whitaker of the Newark Police Department.     The

relevant facts are substantially undisputed; the legal

conclusions to be drawn from those facts, however, are hotly

contested.

    The testimony at the motion-to-suppress hearing detailed

the events leading to the stop and search of defendant’s motor

vehicle and her arrest.

                                B.

    In December 2008, the Monmouth County Prosecutor’s Office

began investigating a drug-distribution scheme involving a

number of individuals, including codefendant Allen Height whose

cell phone the Prosecutor’s Office was wiretapping.   Around the

same time, the United States Drug Enforcement Agency (DEA) and

the Newark Police Department were investigating codefendant

                                     5
George Thompson, an owner of an East Orange bodega (grocery

store) on the border of Newark, who was suspected of drug

trafficking.2   While monitoring Height’s cell phone on February

7, 2009, Detective Snowden of the Prosecutor’s Office learned

that Height and an unidentified female -- later revealed to be

defendant -- intended to travel that day to Thompson’s bodega to

pick up a package that the Prosecutor’s Office suspected would

be a large quantity of heroin.   The Prosecutor’s Office, the

DEA, and the Newark police coordinated their efforts in staking

out Thompson’s bodega while Detective Snowden continued to

intercept Height’s incoming and outgoing calls.

     At about 3:20 p.m., Detective Samis and other members of a

surveillance team positioned themselves outside of the bodega.

In the meantime, Detective Samis made arrangements to maintain

the secrecy of the ongoing wiretap investigation in the event

there was cause to arrest Height or others.   Officer Perez and

Detective Thomas of the Newark Police Department were directed

to dress in full uniform and operate a marked patrol vehicle so

that any arrest would appear routine and unplanned.

     At 3:54 p.m., a black Chevrolet Impala driven by Height and

a red Toyota Camry driven by defendant, whose identity was still

unknown, parked outside of Thompson’s bodega.   Height exited the


2 Height and Thompson were also charged with racketeering and
various other crimes in the multi-count indictment.
                                   6
Impala and entered the bodega carrying a plastic bag while

defendant remained inside her vehicle.   Afterwards, a van

occupied by two females pulled up to the bodega, and one of the

women entered the bodega.   Meanwhile, the wiretap intercepted a

call between Height and another individual in which the two

discussed in code language narcotics or currency.3   Fifteen

minutes after his arrival, Height, accompanied by the woman,

walked out of the bodega without the bag.   He entered his

Impala, and she entered her van.

     Height’s Impala, defendant’s Camry, and the van drove in a

convoy for five to ten minutes -- followed by the surveillance

team -- to 256 South 7th Street in Newark, the location of one

of Thompson’s suspected stash houses.    There, Height and the two

females from the van entered the house while defendant remained

inside the Camry.   Ten to fifteen minutes later, Height departed

from the house carrying two blue shopping bags.   He walked to

the Camry, opened its right rear passenger door, and placed the

bags inside.   Height then went to the driver’s side of the Camry

and had a brief conversation with defendant.   Height returned to

his Impala, and the two drove off with defendant following




3 That individual was later determined to be Jonathan Thomas, who
was charged in the same multi-count indictment in which
defendant was named.



                                   7
Height.   At this point, Detective Samis believed that the two

blue bags in defendant’s Camry contained narcotics, based on the

wire intercepts and the surveillance.   A stop was not initiated

in front of Thompson’s stash house to avoid compromising the

wide-ranging wiretap investigation that involved other targets.

    At 4:34 p.m., Height called defendant and indicated that he

had to return to the stash house, but would lead her to the

Garden State Parkway.   During the intercepted call, Height

instructed defendant to go “where you’re safest at, where you

are all the time.”

    Detective Samis determined that the wiretap investigation

would be protected by effectuating a routine motor-vehicle stop

and that the packages inside the vehicle would be secured either

by a “search warrant, consent, or a plain view” observation.

Around this time, Officer Perez and Detective Thomas, who were

in uniform and operating a marked Newark patrol vehicle, were

directed to follow defendant.   They did so from several car

lengths behind, observing defendant travelling at a speed of

between fifty to fifty-five miles per hour in a twenty-five mile

per hour speed zone.    At the intersection of South Orange and

Maybaum Avenues, defendant turned left on a red light.    The

officers continued following defendant as she headed toward the

Parkway, all the while remaining in contact with other members

of the surveillance team.

                                    8
     At 4:38 p.m., Height called defendant.    During their

intercepted conversation, defendant told Height she did not have

the exact change for the toll, and he advised her to go straight

through, beeping her horn first.   After defendant passed through

the Parkway’s southbound exact-change toll station without

paying, Officer Perez activated the lights to his patrol unit

and pulled the Camry over on a narrow shoulder of the road.      The

surveillance team had advised Officer Perez that two blue

shopping bags had been placed inside the Camry.

     As Officer Perez approached the driver’s side of the Camry,

he observed through the rear-view window that some of the

contents of the two blue bags had spilled onto the rear

floorboard.   He “immediately identified” the spilled items as

“bricks of heroin.”   At this point, defendant was arrested.

Detective Thomas handcuffed defendant and placed her in the

patrol vehicle.   Officer Perez then opened the Camry’s rear

door, “gathered up the spilled over bricks of heroin,” and

neatly and tightly put them inside the blue bags, knowing that

the vehicle would be taken to a secure site.

     Detective Samis and another officer drove the Camry to a

garage operated by the DEA in Newark.   Inside the two blue bags

were 13,500 glassine envelopes totaling 270 bricks of heroin.4


4 Each glassine envelope is known as a deck, and 50 decks equal a
brick.
                                   9
                                C.

    Judge Perri denied the suppression motion, determining

“that the heroin in [defendant’s] vehicle was properly seized,

based upon [Officer] Perez’s plain view observation after a

valid motor vehicle stop.”   In reaching that conclusion, Judge

Perri made the following findings.        First, Officer Perez and

Detective Thomas “conducted a motor vehicle stop . . . based on

the reasonable and articulable suspicion that [defendant] had

committed numerous traffic infractions,” which included

speeding, disregarding a red light, and failing to pay the

Parkway toll.   Second, the plain-view exception to the warrant

requirement justified the warrantless seizure of the heroin

inside the vehicle.

    In Judge Perri’s view, the plain-view seizure met the

standard set forth in Bruzzese, supra:       Officer Perez was

“lawfully positioned alongside [defendant’s] vehicle, following

a valid motor vehicle stop, when [he] observed what he believed

to be bricks of heroin”; Officer Perez “inadvertently” made his

discovery because, despite his knowledge of an earlier drug

transaction, the heroin had spilled from the bags permitting his

observation; and the incriminating nature of the packaged heroin

was “immediately apparent” to Officer Perez based on his

specialized training and experience in narcotics detection.

    Judge Perri therefore upheld the constitutionality of the

                                     10
search.

                                D.

     In an unpublished opinion, a panel of the Appellate

Division reversed the trial court’s denial of the suppression

motion, holding that the seizure of the drugs from defendant’s

car could not be justified based on the plain-view exception.5

Although the panel cited the Fourth Amendment to the United

States Constitution, in addition to Article I, Paragraph 7 of

the New Jersey Constitution, as a source of authority, the panel

did not address the fact that in Horton, supra, the United

States Supreme Court expressly stated that the “inadvertent”

discovery of incriminating evidence is not a prerequisite for a

plain-view seizure.   Rather, the panel adhered to the Bruzzese

plain-view test, including the inadvertence prong.

     According to the panel, the record supported the trial

court’s finding that defendant’s traffic violations provided

Officer Perez with reasonable and articulable suspicion for the

motor-vehicle stop.   The panel, however, concluded that Officer

Perez’s discovery of the heroin in defendant’s car did not meet

the inadvertence prong of the plain-view exception.     It reached

that conclusion because “the presence of the drugs in




5 Because the appellate panel granted the motion to suppress, it
did not reach defendant’s argument that the sentence imposed was
excessive.
                                     11
defendant’s car was clearly known in advance, and the motor

vehicle stop, as planned, was a pretext to enable police to

seize the narcotics.”    The panel determined that the seizure of

the heroin under the plain-view exception “violated defendant’s

rights under the federal and New Jersey Constitutions.”

       The panel also found that exigent circumstances did not

justify the search because the police had sufficient time to

secure a warrant while police officers trailed defendant through

the streets of Newark after Height had placed the drugs in her

car.   The panel remanded the case for further proceedings in

light of its suppression of the evidence.

       We granted the State’s petition for certification.     State

v. Gonzales, 223 N.J. 164 (2015).       We also granted the motion of

the American Civil Liberties Union of New Jersey (ACLU-NJ) to

participate as amicus curiae.

                                 II.

                                  A.

       The State urges this Court to align our state-law

constitutional jurisprudence with Fourth Amendment

jurisprudence, in particular Horton v. California, supra, which

eliminated the requirement that police must discover

incriminating evidence inadvertently to justify a lawful

warrantless plain-view seizure.     The State argues that the

inadvertence requirement necessitates that courts probe the

                                       12
motives and unarticulated suspicions of police officers and

therefore is in conflict with the “objective-reasonableness

test,” which governs search-and-seizure law under Article I,

Paragraph 7 of the New Jersey Constitution.      The State contends

that, so long as a police officer is lawfully in the place where

the plain-view observation is made, it is irrelevant whether the

officer harbored the hope -- the ulterior motive -- of making

the observation.   The State asks us to reverse the Appellate

Division on either of two grounds:      the police did not have to

discover the drugs inadvertently or, alternatively, the

inadvertence prong was satisfied, as the trial court found.

                                  B.

    Defendant maintains that this Court should not abandon the

inadvertence prong of the plain-view exception, which has long

been a part of our state-law jurisprudence, beginning with

Bruzzese, supra.   Defendant asserts that the State has failed to

show any special justification for a departure from our

precedents.   In defendant’s view, the inadvertence requirement

is consonant with “the true touchstone of New Jersey’s search-

and-seizure law -- when the police have probable cause to

believe that contraband will be at a certain place at a certain

time, they must get a warrant.”    Accordingly, defendant submits

that warrantless plain-view seizures are not lawful when the

discovery of the evidence is not inadvertent.      Defendant reasons

                                       13
that because the discovery of the drugs in this case was not

inadvertent, the Appellate Division must be affirmed.

                                C.

    Amicus curiae ACLU-NJ encourages this Court not to adopt

the Horton plain-view test, but rather to adhere to our state-

law formulation of the plain-view exception in Bruzzese.     The

ACLU-NJ asserts that the Bruzzese plain-view standard is based

on state-constitutional grounds and provides greater protection

to New Jersey’s citizens from unreasonable searches and seizures

in the wake of Horton.   According to the ACLU-NJ, the

inadvertence requirement has continuing vitality because it

deters pretextual searches -- “planned warrantless searches,

where [the police] know in advance the location of certain

evidence and intend to seize it,” quoting State v. Damplias, 282
N.J. Super. 471, 478-79 (App. Div. 1995), certif. denied, 154
N.J. 607 (1998).   The ACLU-NJ posits that abandoning the

inadvertence requirement would offend the doctrine of stare

decisis, noting that this Court employed all three prongs of the

plain-view exception in State v. Earls, 214 N.J. 564, 592

(2013).   The ACLU-NJ insists that the State has failed to show

that the inadvertence prong is unworkable or is at odds with the

standard of objective reasonableness.

                               III.

    In light of the United States Supreme Court’s decision to

                                     14
eliminate the inadvertence requirement as part of the plain-view

exception under the Fourth Amendment, Horton, supra, 496 U.S. at

141-42, 110 S. Ct. at 2310, 110 L. Ed. 2d at 126, we now address

whether the inadvertence prong of the plain-view doctrine has

continuing vitality under our State Constitution.     We begin with

a discussion of the constitutional underpinnings of the plain-

view doctrine.

                                  A.

    Article I, Paragraph 7 of the New Jersey Constitution, like

its federal counterpart, protects against “unreasonable searches

and seizures” and forbids the issuance of a warrant in the

absence of “probable cause.”    N.J. Const. art. I, ¶ 7; see U.S.

Const. amend. IV.   Under our constitutional scheme, the clear

preference is that police officers secure a judicial warrant

before executing a search.     Edmonds, supra, 211 N.J. at 129.

For that reason, “a warrantless search is presumptively

invalid.”   Id. at 130.   To justify a warrantless search, the

State must establish that the search falls into “one of the ‘few

specifically established and well-delineated exceptions to the

warrant requirement.’”    Ibid. (quoting State v. Frankel, 179
N.J. 586, 598, cert. denied, 543 U.S. 876, 125 S. Ct. 108, 160
L. Ed. 2d 128 (2004)).    One such exception to the warrant

requirement authorizes a police officer to seize evidence or

contraband that is in plain view.      Bruzzese, supra, 94 N.J. at

                                       15
235-36.   It is the contours of the plain-view exception that are

at issue in this case.

       The plain-view exception has long been part of our search-

and-seizure jurisprudence, Coolidge, supra, 403 U.S. at 465, 91
S. Ct. at 2037, 29 L. Ed. 2d at 582, but not until 1971 did the

United States Supreme Court in Coolidge define in a plurality

opinion, for Fourth Amendment purposes, the factual predicates

necessary to satisfy that exception, see id. at 465-72, 91 S.

Ct. at 2037-41, 29 L. Ed. 2d at 582-87.     To understand how the

plurality arrived at the plain-view test in Coolidge, we must

first look to the facts of that case.

       The case involved a murder investigation that targeted

Coolidge as the prime suspect.    Id. at 445-46, 91 S. Ct. at

2027, 29 L. Ed. 2d at 570-71.    Law enforcement authorities

secured from New Hampshire’s Attorney General a warrant to

search Coolidge’s Pontiac automobile, which was believed to have

played a role in the victim’s disappearance.     Id. at 447, 91 S.

Ct. at 2028, 29 L. Ed. 2d at 571-72.     The Pontiac was parked in

Coolidge’s driveway and “[was] plainly visible both from the

street and from inside the house where Coolidge was actually

arrested.”   Id. at 447-48, 91 S. Ct. at 2028, 29 L. Ed. 2d at

572.   Two-and-a-half hours after Coolidge’s arrest, the Pontiac

was impounded.   Id. at 447, 91 S. Ct. at 2028, 29 L. Ed. 2d at

572.   A search of the car uncovered evidence linking Coolidge to

                                    16
the crime.   Id. at 448, 91 S. Ct. at 2028, 29 L. Ed. 2d at 572.

    The United States Supreme Court first determined that the

warrant did not issue from a neutral and detached magistrate and

therefore was constitutionally invalid.   Id. at 449-53, 91 S.

Ct. at 2029-31, 29 L. Ed. 2d at 572-75.   Accordingly, the search

of the car could pass muster under the Fourth Amendment only if

the search fit within an exception to the warrant requirement.

Id. at 453, 91 S. Ct. at 2031, 29 L. Ed. 2d at 575.   New

Hampshire invoked the plain-view exception as a basis for the

warrantless seizure of the car, claiming that the car was an

instrumentality of the crime.   Id. at 464, 91 S. Ct. at 2037, 29
L. Ed. 2d at 581-82.

    In an opinion authored by Justice Stewart, a plurality of

the Court articulated three requirements for the plain-view

exception: (1) the officer must be lawfully in the viewing area

when making the observation, see id. at 468, 91 S. Ct. at 2039,

29 L. Ed. 2d at 584; (2) “the discovery of the evidence . . .

must be inadvertent,” id. at 469, 91 S. Ct. at 2040, 29 L. Ed.
2d at 585; and (3) the incriminating nature of the evidence to

be seized must be “immediately apparent to the police,” id. at

466, 91 S. Ct. at 2038, 29 L. Ed. 2d at 583.

    The purpose of the inadvertence requirement, in part, was

to acknowledge that “where the discovery is anticipated, where

the police know in advance the location of the evidence and

                                   17
intend to seize it,” the police should secure a valid warrant.

Id. at 470, 91 S. Ct. at 2040, 29 L. Ed. 2d at 585.    In other

words, in the absence of exigent circumstances, a warrant was

required to seize the Pontiac.   See id. at 471, 91 S. Ct. at

2040-41, 29 L. Ed. 2d at 586.    The plain-view seizure of the car

in Coolidge violated the inadvertence prong, and therefore the

Fourth Amendment, because the “police had ample opportunity to

obtain a valid warrant; they knew the automobile’s exact

description and location well in advance; they intended to seize

it when they came upon Coolidge’s property.”    Id. at 472, 91 S.

Ct. at 2041, 29 L. Ed. 2d at 586-87.6

     In a dissenting opinion, Justice White advanced the

position that “the inadvertence rule is unnecessary to further

any Fourth Amendment ends.”   Id. at 517, 91 S. Ct. at 2063, 29
L. Ed. 2d at 613 (White, J., dissenting).   In Justice White’s

view, so long as police officers are lawfully in a place --

whether by authority of a warrant or an exception to the warrant

requirement, or the place’s designation as a public area --

“seizure of evidence without a warrant is not itself an invasion

either of personal privacy or of property rights beyond that

already authorized by law.”   Id. at 513-15, 91 S. Ct. at 2061-


6 Justice Stewart, however, suggested that a plain-view discovery
of contraband -- even if the discovery were not inadvertent --
might lead to a different outcome. See Coolidge, supra, 403
U.S. at 471-72, 91 S. Ct. at 2041, 29 L. Ed. 2d at 586.
                                   18
63, 29 L. Ed. 2d at 610-12.    Justice White reasoned that the

Fourth Amendment does not require officers to “guard [or] ignore

the evidence while a warrant is sought” because “having a

magistrate confirm that what the officer saw with his own eyes

is in fact contraband or evidence of crime are not substantial

constitutional considerations.”   Id. at 516, 91 S. Ct. at 2063,

29 L. Ed. 2d at 612.   Thus, a police officer authorized by a

warrant to search a home just for a rifle would not have to

secure an additional warrant to seize other evidence of a crime

observed in plain view, even if the observation was not

inadvertent.   Ibid.

    A majority of the United States Supreme Court never

endorsed the inadvertence prong of the plain-view exception,

even though it was applied in other plurality opinions.     In

Texas v. Brown, the Court upheld the seizure of heroin from an

automobile based on the plain-view doctrine as articulated in

Coolidge.   460 U.S. 730, 743-44, 103 S. Ct. 1535, 1543-44, 75 L.

Ed. 2d 502, 514-15 (1983).    Brown involved an automobile stop

during which a police officer, experienced in drug detection,

observed between the driver’s fingers a party balloon that the

officer reasonably believed contained narcotics.    Id. at 733-34,

103 S. Ct. at 1539, 75 L. Ed. 2d at 508.    The Court clarified

that evidence of a crime is “immediately apparent” under the

plain-view doctrine when the officer possesses “probable cause

                                   19
to associate the property with criminal activity.”    Id. at 741-

42, 103 S. Ct. at 1543, 75 L. Ed. 2d at 513 (emphasis omitted)

(quoting Payton v. New York, 445 U.S. 573, 587, 100 S. Ct. 1371,

1380, 63 L. Ed. 2d 639, 651 (1980)).    A plurality of the Court

also determined that, “[w]hatever may be the final disposition

of the ‘inadvertence’ element of ‘plain view,’” the discovery of

the heroin was sufficiently inadvertent to justify the seizure

of the heroin.   Id. at 743, 103 S. Ct. at 1544, 75 L. Ed. 2d at

514-15 (emphasis added).

    In a concurring opinion, Justice White maintained his

disapproval of Coolidge’s requirement “that plain-view seizures

are valid only if the viewing is ‘inadvertent.’”    Brown, supra,

460 U.S. at 744, 103 S. Ct. at 1544, 75 L. Ed. 2d at 515 (White,

J., concurring).   The plurality’s reference to the uncertain

status of the inadvertence prong set the stage for a future

challenge to the plain-view doctrine.

    That challenge came in Horton v. California, 496 U.S. 128,

110 S. Ct. 2301, 110 L. Ed. 2d 112 (1990), where the United

States Supreme Court interred the inadvertence requirement as a

predicate for a plain-view seizure of evidence.    In Horton, two

men, one armed with a machine gun and the other with a stun gun,

robbed the victim in his home, stealing cash and jewelry.       Id.

at 130, 110 S. Ct. at 2304, 110 L. Ed. 2d at 119.    A police

sergeant applied for a search warrant of the defendant’s

                                  20
residence by filing an affidavit, providing probable cause for

the search and describing the weapons and proceeds to be seized.

Id. at 130-31, 110 S. Ct. at 2304, 110 L. Ed. 2d at 119.     The

search warrant issued by a magistrate, however, authorized only

a search for the stolen property and not a search for weapons.

Id. at 131, 110 S. Ct. at 2304, 110 L. Ed. 2d at 119.     During

the search, the sergeant did not find the proceeds of the

robbery, but he did seize a machine gun, two stun guns, and a

revolver that he observed in plain view -- weapons (other than

the revolver) mentioned in the sergeant’s affidavit.     Id. at

131, 110 S. Ct. at 2304-05, 110 L. Ed. 2d at 119.    The weapons

were not discovered inadvertently because the sergeant,

according to his testimony, “was interested in finding other

evidence connecting [the defendant] to the robbery.”     Id. at

131, 110 S. Ct. at 2305, 110 L. Ed. 2d at 119.

    The Court held that inadvertence was not a necessary

component of the plain-view exception.    Id. at 141-42, 110 S.

Ct. at 2310, 110 L. Ed. 2d at 126.     Writing for the majority,

Justice Stevens explained that protection against unreasonable

searches and seizures did not depend on the inadvertence prong,

which he deemed superfluous to the requirement that a warrant

particularly describe the place to be searched and things to be

seized and the requirement that “a warrantless search be

circumscribed by the exigencies which justify its initiation.”

                                  21
Id. at 139-40, 110 S. Ct. at 2309, 110 L. Ed. 2d at 124-25.

Horton held that “[s]crupulous adherence to these requirements

serves the interests in limiting the area and duration of the

search” and that once “the officer has a lawful right of access,

. . . no additional Fourth Amendment interest is furthered by

requiring that the discovery of evidence be inadvertent.”     Id.

at 140, 110 S. Ct. at 2309-10, 110 L. Ed. 2d at 125.

    The Court also took issue with the subjective inquiry that

the inadvertence requirement mandated, explaining that

“evenhanded law enforcement is best achieved by the application

of objective standards of conduct, rather than standards that

depend upon the subjective state of mind of the officer.”     Id.

at 138, 110 S. Ct. at 2308-09, 110 L. Ed. 2d at 124.    The Court

reasoned that merely because “an officer is interested in an

item of evidence and fully expects to find it in the course of a

search should not invalidate its seizure if the search is

confined in area and duration by the terms of a warrant or a

valid exception to the warrant requirement.”    Id. at 138, 110 S.

Ct. at 2309, 110 L. Ed. 2d at 124.     The Horton Court recognized

that although “inadvertence is a characteristic of most

legitimate ‘plain[-]view’ seizures, it is not a necessary

condition” for such seizures.   Id. at 130, 110 S. Ct. at 2304,
110 L. Ed. 2d at 118-19.

    Since Horton, a majority of states have followed suit and

                                  22
removed the inadvertence requirement from the plain-view

analysis.   See, e.g., People v. Kluhsman, 980 P.2d 529, 534 n.6

(Colo. 1999); State v. Ainsworth, 801 P.2d 749, 753 n.9 (Or.

1990); Commonwealth v. Ellis, 662 A.2d 1043, 1049 & n.6 (Pa.

1995); State v. Wright, 706 S.E.2d 324, 327 (S.C. 2011)

(adopting the Horton rule and noting that in doing so it

“join[ed] . . . the majority of states”).    But see State v.

Meyer, 893 P.2d 159, 165 n.6 (Haw. 1995); Commonwealth v.

Balicki, 762 N.E.2d 290, 298 (Mass. 2002).

                                B.

    Following Coolidge and Brown, but before the United States

Supreme Court finally set the contours of the plain-view

doctrine in Horton, this Court addressed the plain-view

exception in State v. Bruzzese, 94 N.J. 210, 235-39 (1983),

cert. denied, 465 U.S. 1030, 104 S. Ct. 1295, 79 L. Ed. 2d 695

(1984).   Recognizing the unsettled state of federal

jurisprudence on the plain-view doctrine at the time, this Court

adopted the Coolidge plurality’s formulation of plain view under

Article I, Paragraph 7 of the New Jersey Constitution.     Id. at

237-38.

    In Bruzzese, the defendant became a suspect in the burglary

of a commercial establishment, where he had previously worked.

Id. at 213-14.   The police uncovered the “distinctive sole

imprint” of a boot on a door that had been kicked in during the

                                     23
burglary.   Id. at 213.   A criminal records check of the

defendant revealed an outstanding arrest warrant for contempt of

court.   Id. at 214.   Detective Hicks went to the defendant’s

home for two purposes:    to arrest him and question him about the

burglary.   Ibid.   The defendant was arrested at his home, but

because he was not fully dressed, Detective Hicks and another

officer accompanied him to his bedroom, where the defendant

intended to put on some additional clothes.        Id. at 215.   Inside

the bedroom, Detective Hicks noticed a pair of boots and

examined the soles, which corresponded to the distinctive print

left at the burglary scene.    Ibid.      The trial court suppressed

the boots, and the Appellate Division affirmed, stating that

“the observation and seizure of the boots . . . were in fact

pretextual and arbitrary,” in violation of our Federal and State

Constitutions.   Id. at 219.

    This Court reversed and held that Detective Hicks’s seizure

of the boots met the plain-view exception articulated in Brown

and Coolidge.    Id. at 235-39.   We adopted the Coolidge/Brown

formulation as the governing standard under Article I, Paragraph

7 of our State Constitution.      Id. at 236-38.

    We stated “that the proper inquiry for determining the

constitutionality of a search-and-seizure is whether the conduct

of the law enforcement officer who undertook the search was

objectively reasonable, without regard to [the officer’s]

                                     24
underlying motives or intent.”    Id. at 219.      We declined “to

engage in a costly and time-consuming expedition into the state

of mind of the searching officer.”        Id. at 221.   We expressed

confidence that, in the long run, “the objective standard will

protect the privacy of our citizens and prevent the police from

exercising merely pretextual searches.”       Id. at 225.

     The Court determined that the three-prong plain-view

standard was satisfied.7   Id. at 235-39.      Specifically, the Court

found that “[Detective] Hicks discovered the boots

inadvertently.”   Id. at 238.    In making that finding, however,

the tension between the earlier espoused objective standard and

the seemingly subjective nature of the inadvertence requirement

was revealed.   In rejecting the challenge to the inadvertence

prong, the Court stated that “[t]he ‘hope’ nestled in the back

of Detective Hicks’s mind that he might learn something about

the burglary in the course of defendant’s arrest does not defeat

the notion that his discovery of the boots was an inadvertent

fortuity.”   Id. at 238.   Clearly, if an objective standard

governed, and Detective Hicks’s subjective motives were

irrelevant to the inquiry, then no concern would have been

expressed about the particular thoughts Detective Hicks may have




7  The Court also concluded that Detective Hicks had a lawful
basis for accompanying the arrested defendant to his bedroom.
Bruzzese, supra, 94 N.J. at 230-35.
                                     25
harbored.

    In the post-Horton era, we continued to apply the three-

prong plain-view test.   See Earls, supra, 214 N.J. at 592; State

v. Mann, 203 N.J. 328, 340-41 (2010).    But, importantly, in each

case we concluded that the inadvertence prong was met, and

therefore we had no occasion to address whether a plain-view

seizure would pass muster in the absence of inadvertence.

Earls, supra, 214 N.J. at 592; Mann, supra, 203 N.J. at 340-41.

However, in State v. Johnson, we commented “that whatever

remains of the ‘inadvertence’ requirement of plain view since

Horton was satisfied in this case because the police officers

did not know in advance that evidence would be found.”     171 N.J.
192, 213 (2002) (emphasis added).

    In the case before us, the issue is clearly joined.     The

Appellate Division reversed the trial court’s denial of the

suppression motion precisely because the State failed to

establish that the plain-view seizure of the drugs occurred

inadvertently.   We granted certification to decide whether the

inadvertence requirement has continuing viability under our

state-constitutional jurisprudence.

    We next discuss one of the central principles undergirding

both Article I, Paragraph 7 of our State Constitution and the

Fourth Amendment -- the notion that the reasonableness of a

search or seizure is governed by an objective standard.

                                    26
                               IV.

    The United States Supreme Court has long held that the

reasonableness of a police action under the Fourth Amendment is

viewed objectively, based on the circumstances of the particular

search or seizure, “regardless of the individual officer’s state

of mind.”   Brigham City v. Stuart, 547 U.S. 398, 404, 126 S. Ct.
1943, 1948, 164 L. Ed. 2d 650, 658 (2006); Scott v. United

States, 436 U.S. 128, 138, 98 S. Ct. 1717, 1723, 56 L. Ed. 2d
168, 178 (1978) (“[T]he fact that the officer does not have the

state of mind which is hypothecated by the reasons which provide

the legal justification for the officer’s action does not

invalidate the action taken as long as the circumstances, viewed

objectively, justify that action.”).   The Supreme Court has made

clear that an officer’s motives are not to be taken into account

in analyzing the reasonableness of a search or seizure,

asserting that “[a]n officer’s evil intentions will not make a

Fourth Amendment violation out of an objectively reasonable use

of force; nor will an officer’s good intentions make an

objectively unreasonable use of force constitutional.”    Graham

v. Connor, 490 U.S. 386, 397, 109 S. Ct. 1865, 1872, 104 L. Ed.
2d 443, 456 (1989).

    This Court in Bruzzese, supra, expressly adopted the United

States Supreme Court’s “objective approach” to analyzing the

reasonableness of searches and seizures, 94 N.J. at 220-21, and

                                  27
specifically rejected the “pretext approach” advocated by the

Bruzzese dissent, see id. at 244-53 (Pollock, J., dissenting).

We have primarily “eschewed any consideration of the subjective

motivations of a police officer in determining the

constitutionality of a search or seizure” under Article I,

Paragraph 7 of our State Constitution.   Edmonds, supra, 211 N.J.

at 133; see also State v. O’Neal, 190 N.J. 601, 614 (2007)

(finding that search of defendant, whether immediately before or

after arrest, was “objectively reasonable” because officers had

probable cause to arrest).

    Just four years ago in Edmonds, supra, we refined our

analysis of the emergency aid exception to the warrant

requirement, which in Frankel, supra, 179 N.J. at 600, allowed

for an analysis of a police officer’s motives in determining the

validity of the search. 211 N.J. at 133.   In Edmonds, we

eliminated the factor that permitted an inquiry into the

subjective motives of the officer rendering emergency-aid

because, under our state-constitutional jurisprudence, delving

into “the subjective motivation of the officer [is not] a

legitimate consideration in our search-and-seizure analysis.”

Ibid. (citing O’Neal, supra, 190 N.J. at 613-14).    We recognized

that “the elusive attempt to plumb the subjective motivations of

an officer will [not] meaningfully advance either the privacy

interests of an individual or the ultimate determination of

                                  28
whether a particular search or seizure was unreasonable under

state law.”   Ibid.

    Whether a police officer made an inadvertent discovery

under the plain-view doctrine is a subjective inquiry.   See

Horton, supra, 496 U.S. at 138, 110 S. Ct. at 2308-09, 110 L.

Ed. 2d at 124 (finding Coolidge plain-view test flawed because

it “depend[s] upon the subjective state of mind of the

officer”); Damplias, supra, 282 N.J. Super. at 478-79 (“[T]he

purpose of the requirement is to prevent warrantless pretextual

searches and seizures.”).   Indeed, the appellate panel in this

case found that the inadvertence prong was not met because of

the subjective motivations of the police:   “[T]he presence of

the drugs in [the] defendant’s car was clearly known in advance,

and the motor vehicle stop, as planned, was a pretext to enable

police to seize the narcotics.”

                                  V.

    Our federal- and state-constitutional jurisprudence are

squarely aligned in applying the standard of objective

reasonableness in analyzing whether a search or seizure violates

constitutional norms.   We now reject the inadvertence prong of

the plain-view doctrine because it requires an inquiry into a

police officer’s motives and therefore is at odds with the

standard of objective reasonableness that governs our analysis

of a police officer’s conduct under Article I, Paragraph 7 of

                                       29
our State Constitution.

    We agree with the reasoning of Justice Stevens in Horton,

supra, that faithful adherence to the dictates of the warrant

requirement and to the limiting principles in the well-

delineated exceptions to the warrant requirement will better

advance the twin goals of evenhanded law enforcement and

protecting the individual against unreasonable searches and

seizures.   See 496 U.S. at 138-40, 110 S. Ct. at 2308-10, 110 L.

Ed. 2d at 124-25.

    The requirement that a warrant particularly describe the

place to be searched and the items to be seized -- not the

inadvertence rule -- circumscribes the places where a police

officer may look for evidence.   See id. at 139-40, 110 S. Ct. at

2309-10, 110 L. Ed. 2d at 125.   Likewise, the exigencies that

give rise to exceptions to the warrant requirement -- not the

inadvertence rule -- limit the scope of a search.   See id. at

139-40, 110 S. Ct. at 2309, 110 L. Ed. 2d at 125.   For example,

under the emergency-aid doctrine, “[a] police officer entering a

home looking for a person injured or in danger may not expand

the scope of the search by peering into drawers, cupboards, or

wastepaper baskets.”   Edmonds, supra, 211 N.J. at 134

(alteration in original) (quoting Frankel, supra, 179 N.J. at

599).

    It makes little sense that, in a murder investigation, a

                                  30
police officer armed with a warrant to search a home for a knife

should ignore a rifle lawfully observed in plain view that is

clearly linked to the murder.   The whole notion of the plain-

view doctrine is that, under such circumstances, the officer

does not have to secure a separate warrant from a judge to

confirm what he has seen with his own eyes.8   The same reasoning

applies to warrantless searches that are permissible under our

federal and state constitutions.   A police officer lawfully

entering a home under the emergency-aid doctrine in response to

an ongoing domestic-violence incident is not obliged to ignore

bales of marijuana in plain sight even if he knew the homeowner

was a drug dealer.

     Under the plain-view doctrine, the constitutional limiting

principle is that the officer must lawfully be in the area where

he observed and seized the incriminating item or contraband, and

it must be immediately apparent that the seized item is evidence

of a crime.

     We acknowledge that, in rejecting the inadvertence prong as

a component of the plain-view exception as articulated in

Bruzzese, we are setting forth a new rule of law.   We therefore




8  As Justice Stevens noted in Horton, supra, an officer with
probable cause that an incriminating item is likely to be found
during a search will have no reason purposely to withhold that
information in a warrant application. See 496 U.S. at 138, 110
S. Ct. at 2309, 110 L. Ed. 2d at 124.
                                   31
apply the reformulated plain-view doctrine prospectively.      State

v. Witt, 223 N.J. 409, 449-50 (2015) (prospectively applying

excision of “exigency” requirement from automobile exception to

warrant requirement “because to do otherwise would be unfair and

potentially offend constitutional principles that bar the

imposition of an ‘ex post facto law’” (citation omitted)).

Accordingly, we must analyze whether the seizure of the heroin

in this case satisfied the inadvertence requirement of the

plain-view doctrine.

                                 VI.

                                  A.

    We begin with our standard of review.      Appellate review of

a motion judge’s factual findings in a suppression hearing is

highly deferential.     State v. Hubbard, 222 N.J. 249, 262 (2015).

We are obliged to uphold the motion judge’s factual findings so

long as sufficient credible evidence in the record supports

those findings.   State v. Elders, 192 N.J. 224, 243-44 (2007).

Those factual findings are entitled to deference because the

motion judge, unlike an appellate court, has the “opportunity to

hear and see the witnesses and to have the ‘feel’ of the case,

which a reviewing court cannot enjoy.”      State v. Johnson, 42
N.J. 146, 161 (1964).

    Judge Perri presided over a three-day suppression hearing,

during which four witnesses testified.      The relevant testimony

                                       32
is largely undisputed.   Based on wiretap intercepts of

codefendant Height’s cell phone, law enforcement authorities

staked out codefendant Thompson’s East Orange bodega, where

Height was expected to pick up a large quantity of drugs.     The

monitoring of Height’s cell phone also revealed that a woman --

later identified as defendant -- would accompany Height.     Height

and defendant arrived in two separate cars at the bodega.

Height entered the bodega alone carrying a bag and left carrying

nothing.   He and defendant then drove in separate cars to

Thompson’s Newark stash house, which Height entered alone.

Height exited carrying two bags, which he placed in the rear of

defendant’s car.

    At this point, the law enforcement authorities had reason

to believe, based on the wiretap intercepts and the

surveillance, that the two bags carried drugs.    An arrest at

that time, however, would have compromised the ongoing

investigation, and therefore the authorities decided to

effectuate a routine motor-vehicle stop.   The plan was to secure

the bags by way of a search warrant, consent, or a plain-view

observation.

    Defendant drove off separately from Height.     Newark police

officers, following defendant, observed her make three motor-

vehicle violations:   speeding, turning left on a red light, and

failing to pay the Garden State Parkway toll.    The officers then

                                   33
pulled defendant over as she entered the Parkway in a congested

area of the roadway.   One of the officers observed in plain view

decks of heroin spilled from the bags in the rear of the car.

The officers seized the drugs, and the vehicle was taken to a

DEA garage.   Judge Perri determined that the seizure met the

plain-view doctrine.

    Judge Perri found, and the appellate panel agreed, that the

officers had a reasonable and articulable suspicion to justify

the stop of defendant’s car on the basis of the motor-vehicle

violations.   Judge Perri also found, and the appellate panel

agreed, that the officer, from his lawful position outside the

car, observed the decks of heroin and that, from the officer’s

years of specialized training and experience, the nature of the

drugs was immediately apparent to him.   Unlike the appellate

panel, Judge Perri concluded that that the police discovered the

evidence inadvertently.   She determined that “[a]lthough [the

officer] had been advised that it was suspected that a drug

transaction had taken place, it was only when he approached the

vehicle that he viewed the suspected heroin, which had spilled

from the bags[.]”   In other words, the officer could not have

reasonably predicted that the contents of the bags would be

revealed to his plain sight.   Had the decks of heroin not

spilled from the bags, the plan –- according to Detective Samis

–- was to seek consent or a warrant to search the car.   The

                                   34
officer was not required to avert his eyes from the sight of the

drugs that unexpectedly had fallen from the bags.     Once the

officer observed the spilled heroin in the rear of the car, the

plain-view exception to the warrant requirement permitted the

seizure of the drugs.     See Mann, supra, 203 N.J. at 341

(upholding seizure of drugs from backseat of vehicle based on

plain-view exception to warrant requirement).     Judge Perri’s

finding of inadvertence is supported by sufficient credible

evidence in the record.

    The appellate panel failed to afford proper deference to

that finding.   Although the panel resolved that the officers

lawfully stopped defendant’s car based on the motor-vehicle

violations, the panel also characterized the stop as pretextual

in concluding that the discovery of the drugs was not

inadvertent.    These conflicting findings illustrate the dilemma

of having a standard of objective reasonableness side-by-side

with a test that pries into an officer’s motives.     The panel

also clearly erred in concluding that the plain-view standard

violated federal law because Horton, supra, does not require an

inadvertent discovery.

    Last, we do not agree with the panel’s finding that police

lacked exigent circumstances to act because time allowed for the

securing of a search warrant.    We realize that this issue is not

germane to the outcome of this case because, as Judge Perri

                                    35
found, the valid motor-vehicle stop gave the officers the lawful

opportunity to make the plain-view observation.    Nevertheless,

we note that less than one-half hour passed from the moment the

police observed the suspected drug-filled bags placed into

defendant’s car until the motor-vehicle stop -- hardly enough

time to obtain a warrant while police officers trailed

defendant’s vehicle through the streets of Newark.    Even had

defendant not violated our motor-vehicle laws, the officers were

not required to watch helplessly as defendant drove away with

what the authorities reasonably believed was a cache of drugs.

    Nevertheless, the officers’ reasonable and articulable

basis in stopping the car did not authorize a search of the

vehicle absent a warrant or an exception to the warrant

requirement.    Here again, the plain-view observation of the

spilled heroin provided the basis for the seizure of the

contraband.    See Mann, supra, 203 N.J. at 341.

    In summary, a standard of objective reasonableness governs

the validity of searches and seizures under both our Federal and

State Constitutions.   An objectively reasonable search or

seizure is constitutional despite an officer’s questionable

motives, and an objectively unreasonable search or seizure

cannot be saved despite an officer’s unimpeachable motives.

                                 B.

    We conclude with two final points.     Plain view, in most

                                      36
instances, will not be the sole justification for a seizure of

evidence because police must always have a lawful reason to be

in the area where the evidence is found.   Thus, when necessary,

the police will also be required to comply with the warrant

requirement or one of the well-delineated exceptions to that

requirement.

    Moreover, the warrantless seizure of the parked car from

the driveway in Coolidge would not be permissible under our

state-law jurisprudence because the police had sufficient time -

- days -- to secure a valid warrant.   In Witt, supra, we

specifically noted that, in the case of a car suspected of

containing drugs parked in a driveway, “if the circumstances

giving rise to probable cause were foreseeable and not

spontaneous, the warrant requirement applies.” 223 N.J. at 448.

In short, when the police have sufficient time to secure a

warrant, they must do so.

                              VII.

    For the reasons expressed, we reverse the judgment of the

Appellate Division suppressing the evidence.     The motion court’s

denial of the motion to suppress is reinstated.    We remand to

the Appellate Division for consideration of the remaining

sentencing issue.

     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON,
FERNANDEZ-VINA, SOLOMON, and TIMPONE join in JUSTICE ALBIN’s
opinion.

                                  37